Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 1 of 22              PageID #: 460




                     IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF HAWAI‘I


    MFY FUNDING LLC,                               Case No. 21-cv-00261-DKW-KJM

                 Plaintiff,                        ORDER (1) GRANTING IN PART
                                                   AND DENYING IN PART
                                                   PLAINTIFF’S MOTION TO
          v.                                       DISMISS COUNTERCLAIMS (Dkt.
                                                   No. 16); and (2) GRANTING
    OHIA OPPORTUNITIES, LLC;                       PLAINTIFF’S MOTION TO
    KANOA ROSS BRISTOL; JOHN                       STRIKE JURY TRIAL DEMAND
    DOES 1-50; JANE DOES 1-50; AND                 (Dkt. No. 17)
    DOE ENTITIES 1-50,

                 Defendants.


         Before the Court are two motions: (1) Plaintiff MFY Funding, LLC’s

   (“MFY”) motion to dismiss Defendant Ohia Opportunities, LLC’s (“Ohia”)

   counterclaims; and (2) MFY’s motion to strike Ohia’s jury trial demand. Ohia’s

   counterclaims of unfair and deceptive practices, unfair methods of competition,

   and both intentional and negligent infliction of emotional distress fail as a matter of

   law and are DISMISSED WITH PREJUDICE. Ohia’s misrepresentation claims

   are DISMISSED WITHOUT PREJUDICE. Ohia’s claim of unjust enrichment is

   sufficiently pled and may proceed without amendment. As to the jury trial

   demand, it is clear Ohia waived its right to a jury trial over claims arising out of its
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 2 of 22            PageID #: 461




   business agreements with MFY. Accordingly, MFY’s motion to strike Ohia’s

   jury trial demand is GRANTED.

                             RELEVANT BACKGROUND

         MFY is a limited liability company whose sole member, Earl Fuelling, is a

   resident of Tennessee. Dkt. No. 13-1 at 2–3. Ohia is a limited liability company

   whose sole member, Kanoa Ross Bristol, is a resident of Hawai‘i. Id. at 2. In

   late 2016, Fuelling, Bristol, and a non-party, Christopher Moreland, discussed

   “working in conjunction to do rehab projects, wherein they would purchase

   properties, renovate them, and later sell them and split the sale proceeds.” Id. at 4.

   On April 6, 2017, Bristol, on behalf of Ohia, purchased two lots in Volcano on the

   Big Island (“Volcano Properties”). Id. It appears MFY did not provide the

   funding for this purchase. Id. (“funding [was] provided by a licensed private

   lending company”).

         In early June 2017, Fuelling, Bristol, and Moreland agreed to purchase a

   property on Kauai Road in Pahoa on the Big Island (“Kauai Road Property”). Id.

   Fuelling was to provide $50,000 in funds for repairs to this property, which Bristol

   would oversee. Id. at 5. The sale closed and the property was transferred to Ohia

   alone on July 17, 2017. Id. at 6. According to Bristol, the original plan was to

   have the sale executed by both MFY and Ohia but Fuelling pulled support for that

   plan late in the negotiations. Id. at 5. On July 25, 2017, Bristol claims to have


                                             2
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 3 of 22           PageID #: 462




   been instructed by Fuelling to sign certain documents to refinance the Volcano

   Properties, necessary to secure funding for the Kauai Road Property purchase. Id.

   at 6. Bristol avers that Moreland and Fuelling “intentionally failed to provide

   Bristol with sufficient time to review the closing documents.” Id. at 6–7.

         After closing, MFY released $40,000 for repairs on the Kauai Road

   Property, $10,000 less than the parties had agreed was necessary. Id.

   Nonetheless, Bristol began repairs with those funds. Id. at 7. Before the repairs

   were complete, Fuelling, Bristol, and Moreland acquired an additional property,

   which was located in Hawaiian Paradise Park on the Big Island (the “23rd Avenue

   Property”). Id. at 7–8. While the offer on the 23rd Avenue Property was

   accepted on December 13, 2017, MFY was unable to close and fund the sale until

   February 7, 2018. Id. at 8. Bristol alleges that, again, he was provided with the

   paperwork consummating this transaction just before closing and “was unable to

   review them until signing.” Id.

         It is unclear from Ohia and Bristol’s factual recitation, but the paperwork

   consummating the 23rd Avenue Property purchase appears to include a promissory

   note and mortgage agreement between MFY and Ohia. See Dkt. Nos. 16-3, 16-4.

   Pursuant to the Promissory Note executed on January 29, 2018, MFY agreed to

   loan Ohia $698,800. Dkt. No. 16-3. The accompanying mortgage agreement




                                            3
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 4 of 22           PageID #: 463




   encumbered not only the 23rd Avenue Property but the Volcano Properties and the

   Kauai Road Property as well. See Dkt. No. 16-4 at 26–29.

         After closing on the 23rd Avenue Property, MFY was to release repair funds

   to Bristol. Id. The first of these was to include $30,000: $20,000 to fund the

   initial repairs on the 23rd Avenue Property and $10,000 to complete repairs on the

   Kauai Road Property. Id. However, only $22,000 was released. Id. at 8–9.

   Roughly five weeks later, MFY released another $20,000. Id. at 9. Around April

   17, 2018, Bristol updated Fuelling on the repairs and requested the release of

   another $20,000. Id. Time was of the essence as various contractors were being

   employed and supply orders were pending. Id. at 9–10. On April 30, 2018,

   Bristol repeated the immediate need for the additional $20,000. Id. at 10.

   Despite this, MFY did not release another $20,000 until May 22, 2018. Id. at 11.

   Bristol alleges that this roughly one month delay caused significant problems as

   various contractors were no longer available and materials became harder to

   source. Id.

         In February or March of 2019, aware of Bristol’s challenges in completing

   the repairs on the Kauai Road and 23rd Avenue Properties, Fuelling suggested

   amending the Promissory Note. Id. at 12, 15. In particular, he suggested that

   Bristol convey the Kauai Road and 23rd Avenue Properties to MFY; in exchange,

   MFY “would be able to source a long term loan for Bristol’s Volcano Property.”


                                            4
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 5 of 22            PageID #: 464




   Id. Bristol did, in fact, execute an Amended Note and Warranty Deed in Lieu of

   Foreclosure with MFY conveying those properties and altering the terms of the

   loan. See Dkt. Nos. 16-5, 16-6.

         On or about January 4, 2021, MFY sent Ohia and Bristol a Notice of Default

   and Demand Letter. Dkt. No. 13-1 at 13. Six months later, MFY initiated this

   foreclosure suit. Dkt. No. 1.

         On June 28, 2021, Ohia and Bristol filed an answer to the complaint as well

   as counterclaims against MFY and Fuelling individually. Dkt. Nos. 13, 13-1.

   Ohia and Bristol also filed a jury trial demand. Dkt. No. 13-2. On July 19, 2021,

   MFY and Fuelling filed a motion to dismiss the counterclaims against them as well

   as a motion to strike the jury trial demand. Dkt. Nos. 16, 17. Ohia and Bristol

   filed their response to both motions on August 13, 2021, Dkt. No. 26, to which

   MFY and Fuelling replied on August 19, 2021, Dkt. Nos. 27, 28. This order

   follows.

                              STANDARD OF REVIEW

         Rule 12(b)(6) authorizes the Court to dismiss a complaint that fails “to state

   a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Rule

   12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain

   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

   P. 8(a)(2). Pursuant to Ashcroft v. Iqbal, “[t]o survive a motion to dismiss, a


                                             5
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 6 of 22              PageID #: 465




   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

   to relief that is plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, “the tenet that a court

   must accept as true all of the allegations contained in a complaint is inapplicable to

   legal conclusions.” Id.

         Accordingly, “[t]hreadbare recitals of the elements of a cause of action,

   supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

   550 U.S. at 555). Rather, “[a] claim has facial plausibility when the plaintiff

   pleads factual content that allows the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

   at 556). Factual allegations that only permit the court to infer “the mere

   possibility of misconduct” do not show that the pleader is entitled to relief as

   required by Rule 8(a)(2). Id. at 679.

         A party claiming fraud or mistake “must state with particularity the

   circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

   “[C]ircumstances must be alleged with enough specificity to give defendants

   notice of the particular misconduct . . . so they can defend against the charge and

   not just deny that they have done anything wrong.” Kearns v. Ford Motor Co.,

   567 F.3d 1120, 1124 (9th Cir. 2009) (citation and internal quotation marks

   omitted). To that end, Rule 9(b) demands detailed allegations setting forth “the


                                             6
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 7 of 22            PageID #: 466




   time, place, and nature of the alleged fraudulent activities.” Moore v. Kayport

   Package Exp., Inc., 885 F.2d 531, 540 (9th Cir. 1989); see also Illinois Nat'l Ins.

   Co. v. Nordic PCL Const., Inc., 870 F. Supp. 2d 1015, 1036–37 (D. Haw. 2012)

   (explaining that allegations of fraud “must be accompanied by ‘the who, what,

   when, where, and how’ of the misconduct charged”) (citation omitted). “[M]ere

   conclusory allegations of fraud are insufficient.” Moore, 885 F.2d at 540.

                                      DISCUSSION

          Ohia and Bristol advance five counterclaims: (1) unfair and deceptive trade

   practices (the “UDAP” claim); (2) unfair methods of competition (the “UMOC”

   claim); (3) intentional and negligent misrepresentation; (4) unjust enrichment; and

   (5) intentional and negligent infliction of emotional distress (“IIED” and “NIED”

   respectively). Dkt. No. 13-1 at 13–18. It is no surprise that most of these

   counterclaims fail. Ohia and MFY are entities that executed loan and mortgage

   agreements for business and commercial purposes. In nearly all cases where such

   agreements are present and a party to the contract suffers injury, the appropriate

   remedy is to sue on the contract. Ohia and Bristol have instead chosen to sue

   largely in tort.

          Ohia and Bristol’s UDAP and UMOC claims fail because Ohia was not a

   “consumer” protected by Hawaii’s Unfair and Deceptive Practices Act, and they

   have failed to address in any way how private business dealings between two


                                             7
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 8 of 22              PageID #: 467




   small, limited liability companies harmed competition. Their misrepresentation

   claims fail because all alleged misrepresentations were promissory, that is, a

   promise about future conduct. Finally, their IIED and NIED claims fail because

   no facts pled or arguments made demonstrate MFY or Fuelling engaged in

   “outrageous” conduct, and no physical injury or extreme emotional distress is

   alleged. Dismissal of Counts I, II, and V is WITH PREJUDICE, while dismissal

   of Count III is WITHOUT PREJUDICE AND WITH LEAVE TO AMEND.

   Because the Court finds Ohia and Bristol’s unjust enrichment claim to be

   sufficiently pled, dismissal of that claim is DENIED.

         It is clear that Ohia and Bristol waived their jury trial rights in writing, and

   no facts pled or arguments made demonstrate that waiver was involuntary or

   unknowing. Accordingly, the motion to strike Ohia and Bristol’s jury trial

   demand is GRANTED.

   I.    The Court Takes Judicial Notice of Ohia’s Agreements with MFY

         “[G]enerally the scope of review on a motion to dismiss for failure to state a

   claim is limited to the Complaint.” See Daniels–Hall v. Nat’l Educ. Ass’n, 629

   F.3d 992, 998 (9th Cir.2010). However, “a court may consider evidence on which

   the complaint necessarily relies if: (1) the complaint refers to the document; (2) the

   document is central to the plaintiff’s claim; and (3) no party questions the

   authenticity of the copy attached to the 12(b)(6) motion.” Id. (citations and


                                              8
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 9 of 22             PageID #: 468




   internal quotation marks omitted); see also Pac. Radiation Oncology, LLC v.

   Queen’s Med. Ctr., 2014 WL 2450815, at *3 (D. Haw. May 30, 2014). The Court

   may treat such a document as “part of the complaint, and thus may assume that its

   contents are true for purposes of a motion to dismiss under Rule 12(b)(6).”

   United States v. Ritchie, 342 F.3d 903, 908 (9th Cir.2003); see also Island Grp.,

   Inc. v. SwimWays Corp., 954 F. Supp. 2d 1045, 1054 (D. Haw. 2013).

         Here, all three elements are met. Ohia and Bristol refer to their agreements

   with MFY. See, e.g., Dkt. No. 13-1 at 37 (Bristol signed documents from Fuelling

   concerning purchase of the 23rd Avenue Property); id. at 12 (explaining that

   Fuelling “proposed amending the Promissory Note with unreasonable terms”); id.

   at 14 (referring explicitly to “the Note (as defined in the Complaint)”); id. at 15

   (referencing amendment to “the Note (as defined in the Complaint)”). Those

   agreements are central to Ohia’s counterclaims, as those claims rest on allegations

   that MFY employed fraud and misrepresentation in negotiating and performing

   under those agreements. See Dkt. No. 26 at 18 (“[t]he crux of the Counterclaim is

   that Bristol was defrauded by MFY Funding and Earl”). And while Ohia makes

   the conclusory claim that Bristol did not “knowingly and voluntarily” execute the

   contracts with MFY, id., it does not dispute that the contracts attached to the

   Complaint and MFY’s motion to dismiss are, in fact, true and correct copies of the

   agreements Ohia and Bristol entered into with MFY.


                                              9
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 10 of 22           PageID #:
                                    469



       Accordingly, the Court considers the Promissory Note, Amended Note,

 Mortgage Agreement, and Warranty Deed in Lieu of Foreclosure between MFY

 and Ohia, Dkt. Nos. 16-3, 16-4, 16-5, and 16-6, as well as the Payment Guaranty

 between Bristol in his personal capacity and MFY, Dkt. No. 17-4, in ruling on

 MFY’s motion to dismiss and motion to strike the jury trial demand. See Ritchie,

 342 F.3d at 908.

 II.   Counterclaims

       A.     Unfair and deceptive practices (Count I)

       Ohia and Bristol’s UDAP claim fails as a matter of law because neither was

 a “consumer” under the statute. “No person other than a consumer, the attorney

 general or the director of the office of consumer protection may bring an action

 based upon unfair or deceptive acts or practices declared unlawful by this section.”

 Haw. Rev. Stat. § 480-2(c). “Consumer means a natural person who, primarily for

 personal, family, or household purposes, purchases, attempts to purchase, or is

 solicited to purchase goods or services or who commits money, property, or

 services in a personal investment.” Haw. Rev. Stat. § 480-1.

       Ohia and Bristol’s counterclaim details a business venture between two

 companies, with Bristol acting on behalf of Ohia. See Dkt. No. 13-1 at 4–13.

 Ohia and Bristol detail how they discussed with Fuelling and Moreland “working

 in conjunction to do ‘rehab projects,’ wherein they would purchase properties,


                                          10
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 11 of 22           PageID #:
                                    470



 renovate them, and later sell them and split the sale proceeds.” Id. at 4. They

 then detail the several “rehab projects” in which they engaged. Id. at 4–12. Each

 “rehab” property was held by Ohia, not Bristol personally. See Dkt. No. 16-4 at

 26–29. And there is no indication whatsoever that Bristol personally purchased

 any of the properties “for personal, family, or household purposes.”

       Ohia and Bristol’s response to the argument that neither is a “consumer”

 under the statute is a non sequitur. They argue “loan borrowers are consumers

 within the meaning of the statute.” Dkt. No. 26 at 5 (citing Compton v.

 Countrywide Fin. Corp., 761 F.3d 1046, 1053 (9th Cir. 2014)). But neither MFY

 nor the Court disputes the fact that a loan borrower can be a consumer under the

 statute. See Dkt. No. 27 at 3–6. More, however, is required. Pursuant to the

 statute, a loan borrower must still demonstrate that the loan was used “primarily

 for personal, family, or household purposes.” See Haw. Rev. Stat. § 480-1. Ohia

 and Bristol cannot do so.

       Ohia and Bristol further argue that Bristol “personally sacrificed time with

 his family on O’ahu” to oversee the rehab projects on the Big Island. Dkt. No. 26

 at 5. How this shows Bristol is a consumer with regard to his business

 interactions with MFY is lost on the Court. That a businessperson (Bristol)

 engaged in a business venture (rehabbing properties for resale) and then spent time

 overseeing that venture is of no help to Counterclaimants. Even if it were, it is


                                          11
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 12 of 22                    PageID #:
                                    471



 belied by the agreements Ohia executed. Ohia, not Bristol, executed all subject

 agreements with MFY.1 See, e.g., Dkt. No. 16-4 (listing Ohia as the Mortgagor).

 The Mortgage, executed on behalf of Ohia, explicitly states that the “Mortgagor

 owns and maintains the Premises for commercial or business purposes” and

 “Mortgagor will not reside in the Premises at any time during the term of the loan.”

 Id. at ¶ 3.16.

        Ultimately, as it pertains to their interactions with MFY, Ohia and Bristol

 are precisely the types of entities and businesspersons the statute was designed to

 exclude. See Cieri v. Leticia Query Realty, Inc., 905 P.2d 29, 37 (Haw. 1995)

 (“the legislature principally sought to preclude HRS § 480-2’s applicability to

 private disputes between businesspersons”). Accordingly, because Ohia and

 Bristol lack standing to bring an unfair and deceptive practices claim under HRS

 § 480-2, that claim is DISMISSED. Because the Court finds amendment would

 be futile, dismissal is WITH PREJUDICE.

        B.        Unfair methods of competition (Count II)

        The Court agrees with MFY and Fuelling that, in response to the motion to

 dismiss, Ohia and Bristol have “fail[ed] to address the defects in [their] UMOC

 claim;” in particular, they “have not pled the nature of competition and injury from


 1
  The only exception is that Bristol signed personally as a guarantor of the Amended Note. Dkt.
 No. 16-5 at 5, Dkt. No. 17-4. But the Amended Note is still an agreement between Ohia and
 MFY and provides little, if any, evidence to support a claim that Bristol has standing as a
 “consumer” under HRS § 480-2.
                                               12
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 13 of 22           PageID #:
                                    472



 MFY’s anti-competitive conduct.” See Dkt. No. 27 at 8. “To establish an unfair

 method of competition claim, a plaintiff must prove: ‘(1) a violation of HRS

 Chapter 480; (2) which causes an injury to the plaintiff’s business or property; and

 (3) proof of the amount of damages.’” Field, Tr. of Est. of Aloha Sports Inc. v.

 Nat'l Collegiate Athletic Ass'n, 431 P.3d 735, 750 (2018) (quoting Gurrobat v.

 HTH Corp., 323 P.3d 792, 812 (2014)). “To fulfill the second element of an

 unfair method of competition violation, a plaintiff must (a) demonstrate an injury

 in fact to one’s business and (b) demonstrate how a defendant’s conduct negatively

 affects competition or harms fair competition.” Field, Tr. of Est. of Aloha Sports

 Inc., 431 P.3d at 747 (citing Gurrobat, 323 P.3d at 812).

       In both the counterclaim and response to the motion to dismiss, Ohia and

 Bristol allege no facts and make no arguments as to the nature of competition

 harmed by MFY or Fuelling’s dealings with Ohia or Bristol, despite being pressed

 on this very issue. The Court can only assume that is because they simply cannot

 do so. This case is about contracts (express and, arguably, implied) between

 Ohia/Bristol and MFY/Fuelling. Because Ohia and Bristol have not—and

 cannot—show their alleged injury stemmed from harm to competition, this claim is

 DISMISSED WITH PREJUDICE.




                                          13
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 14 of 22              PageID #:
                                    473



       C.     Intentional/negligent misrepresentation (Count III)

       Misrepresentation is generally actionable only if the alleged

 misrepresentation “relate[s] to a past or existing material fact and not the

 occurrence of a future event.” TSA Int’l, Ltd. v. Shimizu Corp., 990 P.2d 713, 725

 (Haw. 1999) (citing Stahl v. Balsara, 587 P.2d 1210, 1214 (1978)). This

 requirement concerns the subject of the alleged statement itself, and it applies

 regardless of whether the statement was made in order to induce present action or

 some action in the future. As the Hawai‘i Supreme Court has explained:

       Fraud cannot be predicated on statements which are promissory in their
       nature, or constitute expressions of intention, and an actionable
       representation cannot consist of mere broken promises, unfulfilled
       predictions or expectations, or erroneous conjectures as to future events,
       even if there is no excuse for failure to keep the promise, and even though a
       party acted in reliance on such a promise.

 Stahl, 587 P.2d at 1214; see also Courter v. Karolle, 2013 WL 2468360, *9 (D.

 Haw. June 6, 2013) (“[Defendant's] claim for fraud must fail as a matter of law

 because the false statement forming the basis of the claim (i.e., that [plaintiff]

 promised to hold title to [the subject property] in name only, and to allow

 [defendant] to transfer title back to himself whenever he wished) are promissory in

 nature and, therefore, insufficient to support a claim for fraud.”); Prim Liab. Co. v.

 Pace-O-Matic, Inc., 2012 WL 263116, *9 (D. Haw. Jan. 30, 2012) (“[Party]’s

 contractual promises cannot form the basis of a fraud claim.”).



                                           14
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 15 of 22           PageID #:
                                    474



       Ohia and Bristol’s misrepresentation claims fail because all of the alleged

 misrepresentations were promissory (i.e., promises about future events). As far as

 the Court can tell, the alleged misrepresentations concern MFY/Fuelling promising

 to provide renovation funds and either failing to provide the agreed-upon amounts

 or providing them on a belated basis. Other alleged misrepresentations concern

 the timing of closing and MFY/Fuelling failing to then close within the promised

 time frame. See Dkt. No. 26 at 8–9 (Ohia and Bristol summarizing the alleged

 misrepresentations). These are precisely the type of “broken promises, unfulfilled

 predictions or expectations, or erroneous conjectures as to future events” that

 cannot form the basis of a misrepresentation action. See Stahl, 587 P.2d at 1214.

       Accordingly, Ohia and Bristol’s misrepresentation claims—both intentional

 and negligent—are DISMISSED. Because it is conceivable that additional

 misrepresentations were made concerning past or existing material facts that have

 not thus far been identified to the Court or pled, dismissal is WITHOUT

 PREJUDICE.

       D.     Unjust enrichment (Count IV)

       “As a general rule, ‘[a]n action for unjust enrichment cannot lie in the face

 of an express contract.’” Franco v. Fed. Nat. Mortg. Ass’n, 2011 WL 1842970, at

 *7 (D. Haw. May 13, 2011) (quoting Porter v. Hu, 169 P.3d 994 (Haw. App.

 2007)). Acknowledging this principle, Ohia and Bristol argue that the contracts at


                                          15
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 16 of 22                  PageID #:
                                    475



 issue did not memorialize the whole of the agreement between them and

 MFY/Fuelling; in particular, they did not memorialize the plan to jointly acquire,

 rehabilitate, and sell properties for shared profit. Dkt. No. 26 at 12-14. Ohia and

 Bristol continue that “MFY Funding and [Fuelling] benefitted from the [repair]

 work completed by Bristol” on the subject properties. Dkt. No. 13-1 at 17.

 Bristol is, therefore, entitled to a quantum meruit remedy. Dkt. No. 26 at 12–14.

       MFY and Fuelling, for their part, argue only that the contractual agreements

 between them and Ohia/Bristol preclude an unjust enrichment claim. See Dkt.

 Nos. 16-1at 23–24; Dkt. No. 27 at 12–13. This argument is unpersuasive because

 it appears, on the face of the counterclaim, that the business venture between

 Ohia/Bristol and MFY/Fuelling extended beyond the loan agreements and

 mortgage at issue in this case. Bristol clearly facilitated repairs on several

 properties that, in his telling, were to be sold for a profit that Ohia and MFY would

 share. That Bristol completed that work and, it appears, may not share in any

 profits generated by the sale of the subject properties, is sufficient to state a

 cognizable unjust enrichment claim. Accordingly, the motion to dismiss this

 claim is DENIED.

       E.     Intentional/negligent infliction of emotional distress (Count V)

       “The elements of the tort of intentional infliction of emotional distress are 1)

 that the act allegedly causing the harm was intentional or reckless, 2) that the act


                                            16
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 17 of 22             PageID #:
                                    476



 was outrageous, and 3) that the act caused 4) extreme emotional distress to

 another.” Hac v. Univ. of Haw., 73 P.3d 46, 60–61 (Haw. 2003) (adopting IIED

 standard from Restatement (Second) of Torts). “The Hawaii Supreme Court

 defines the term ‘outrageous’ as conduct ‘without just cause or excuse and beyond

 all bounds of decency.’” Annan-Yartey v. Honolulu Police Dep’t, 475 F. Supp. 2d

 1041, 1050 (D. Haw. 2007) (quoting Enoka v. AIG Haw. Ins. Co., 128 P.3d 850,

 872 (Haw. 2006)). “Extreme emotional distress” constitutes “‘mental suffering,

 mental anguish, nervous shock, and other highly unpleasant mental reactions.’”

 Id. (quoting Enoka, 128 P.3d at 872). An IIED claim cannot be sustained by

 “threats, annoyances, petty oppressions, or other trivialities.” Young v. Allstate Ins.

 Co., 198 P.3d 666, 688 (Haw. 2008) (citations and internal quotation marks

 omitted).

       Ohia and Bristol’s allegations come nowhere close to meeting the high bar

 for establishing an IIED claim. There is simply no way to read the facts, as

 alleged, to find MFY or Fuelling’s actions were “outrageous.” MFY and Fuelling

 are alleged to have provided inadequate funding for property repairs and were

 delayed in providing that funding and closing on properties, jeopardizing the

 optimal sales window for their joint investments. Dkt. No. 13-1 at 4–12. MFY

 and Fuelling also renegotiated a loan agreement with Ohia, and, ultimately,

 foreclosed on Ohia’s property. Id. at 12–13. Even if the Court assumes the


                                           17
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 18 of 22          PageID #:
                                    477



 renegotiated loan terms were “unreasonable,” this conduct is a far cry from the

 type of “outrageous,” “beyond all bounds of decency” behavior necessary to

 sustain an IIED claim.

       Moreover, Ohia and Bristol fail to respond to MFY’s argument that they do

 not allege any “extreme emotional distress” as a result of MFY or Fuelling’s

 conduct. See Dkt. No. 16 at 26. The most Ohia and Bristol muster in their

 response is a conclusory claim that Bristol “discovered the causal connection

 between his emotional distress and MFY Funding and [Fuelling’s] actions” in

 January 2021, when Fuelling sought to foreclose on Ohia’s property. Dkt. No. 26

 at 22 (emphasis added). Mere “emotional distress,” however, is not enough.

 Further, Ohia and Bristol describe harm to Bristol’s “personal finances” and

 challenges with having to spend time away from family to oversee a business

 venture on the Big Island that he voluntarily entered. See Dkt. No. 13-1 at 7, 12,

 14. This is not even in the ballpark of alleging “extreme emotional distress.”

       As to Ohia and Bristol’s NIED claim, the motion to dismiss is unopposed.

 See Dkt. No. 26 at 14–16 (addressing elements of an IIED claim and not an NIED

 claim). Because Ohia and Bristol “have not even alleged physical injury or a

 diagnosed illness” nor made any such allegation in response to MFY’s motion to

 dismiss, they have simply not stated an NIED claim or made any argument in




                                         18
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 19 of 22                         PageID #:
                                    478



 opposition to its dismissal. See U.S. E.E.O.C. v. NCL Am., 535 F. Supp. 2d 1149,

 1172 (D. Haw. 2008).

        Dismissal of Ohia and Bristol’s IIED and NIED claims is WITH

 PREJUDICE.2

 III.   Jury Demand

        Ohia and Bristol unequivocally waived their jury trial rights over claims

 arising out of the loan and mortgage agreements at issue in this case. The

 mortgage between Ohia and MFY that is the subject of this foreclosure case

 contains the following provision:

        5.7     Jury Waiver. Mortgagee and Mortgagor each hereby waives trial by
                jury in any action, proceeding, claim, or counterclaim, whether in
                contract or tort, at law or in equity, arising out of or in any way related
                to this Mortgage or any document evidencing or securing the line of
                credit governed by the Loan Documents.

 Dkt. No. 16-4 at 23. The Payment Guaranty, signed by Bristol in his personal

 capacity, contains a similar provision:

        19.     Jury waiver. The Guarantor and, by acceptance of delivery of this
                Guaranty, the Lender, hereby waives trial by jury in any action,
                proceeding, claim or counterclaim, whether in contract or tort, at law
                or in equity, arising out of or in any way related to this Guaranty.

 Dkt. No. 17-4 at 4.


 2
  Dismissal with prejudice and without leave to amend is appropriate where a motion is
 unopposed. See Fabian v. Guild Mortg. Co., 2014 WL 12573004, at *4 (D. Haw. Feb. 11,
 2014) (“insofar as the Motion is unopposed, Plaintiffs have failed to assert a basis to maintain the
 claims alleged in the Complaint. The Court therefore concludes that any amendment would be
 futile” (citing Harris v. Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009)).
                                                 19
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 20 of 22                      PageID #:
                                    479



        Despite these express provisions, Ohia and Bristol argue there remains “a

 dispute over whether there has been a clear showing of a waiver of such right to

 jury trial, either by express or implied conduct.” Dkt. No. 26 at 18. The Court

 cannot see how. By signing the agreements, see Dkt. No. 16-4 at 24, Dkt. No. 17-

 4 at 5, Ohia and Bristol through express conduct made a clear showing of intent to

 waive their jury trial rights.3

        Ohia and Bristol appear to be arguing that though they executed the

 agreements, because they did not do so “knowingly and voluntarily,” the jury trial

 waiver provision is invalid. Dkt. No. 26 at 24. However, such vague and

 conclusory allegations are insufficient to invalidate the jury trial waiver provision.

 Other than alleging Bristol was provided the loan and mortgage documents with

 little time to review them, the counterclaim makes no specific allegations to

 support a finding the agreements were not entered knowingly and voluntarily.

        Further, as MFY points out, even if the Court found fraudulent inducement

 with respect to certain aspects of the agreements between Ohia/Bristol and

 MFY/Fuelling—such as those concerning the timing of renovation funding and

 property closings—these allegations are not directed at the jury waiver provision

 itself. “[G]eneral allegations of fraudulent inducement in connection with a



 3
  Notably, Ohia and Bristol appear to concede (or at least do not contest) the fact that the
 Mortgage and Payment Guaranty in the record are, in fact, accurate copies of the contracts they
 signed. See Dkt. No. 26 at 16–18.
                                                20
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 21 of 22                PageID #:
                                    480



 contract . . . are insufficient to invalidate an otherwise valid [jury trial] waiver.”

 Aventa Learning, Inc. v. K12, Inc., 2011 WL 13100747, at *4 (W.D. Wash. Nov. 8,

 2011); see also Merrill Lynch & Co. Inc. v. Allegheny Energy, Inc., 500 F.3d 171,

 188 (2d Cir. 2007) (“[U]nless a party alleges that its agreement to waive its right to

 a jury trial was itself induced by fraud, the party’s contractual waiver is

 enforceable vis-à-vis an allegation of fraudulent inducement relating to the contract

 as a whole.”).

       Accordingly, the motion to strike Ohia and Bristol’s jury trial demand is

 GRANTED.

                                    CONCLUSION

       As detailed above, MFY Funding’s motion to dismiss counterclaims, Dkt.

 No. 16, is GRANTED IN PART and DENIED IN PART. Counts I, II, and V,

 Dkt. No. 13-1, are DISMISSED WITH PREJUDICE. Count III is DISMISSED

 WITHOUT PREJUDICE AND WITH LEAVE TO AMEND. Count IV, unjust

 enrichment, survives this order. Any amended counterclaim must be filed no later

 than September 10, 2021, consistent with the terms of this Order.

       MFY Funding’s motion to strike Defendants’ jury trial demand, Dkt. No. 17,

 is GRANTED.




                                            21
Case 1:21-cv-00261-DKW-KJM Document 30 Filed 08/31/21 Page 22 of 22   PageID #:
                                    481



       IT IS SO ORDERED.

       Dated: August 31, 2021 at Honolulu, Hawai‘i.




  MFY Funding v. Ohia Opportunities, LLC, et al.; Civil No. 21-00261-DKW-
  KJM; ORDER (1) GRANTING IN PART AND DENYING IN PART
  PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS (Dkt. No. 16);
  and (2) GRANTING PLAINTIFF’S MOTION TO STRIKE JURY TRIAL
  DEMAND (Dkt. No. 17)

                                       22
